Citation Nr: 1116064	
Decision Date: 04/25/11    Archive Date: 05/05/11

DOCKET NO.  10-19 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an increased rating for postoperative osteochondritis dissecans of the left knee, currently evaluated as 30 percent disabling.

2.  Entitlement to an increased rating for postoperative osteochondritis dissecans of the right knee, currently evaluated as 30 percent disabling.

3.  Entitlement to separate evaluations for the scars associated with the Veteran's knee disabilities.

4.  Entitlement to an increased rating for a plantar wart of the left foot, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant & Spouse


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from November 1954 to October 1957.
      
The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in Cleveland, Ohio.

The Board notes that although additional medical evidence was submitted after the last supplemental statement of the case, in a November 2010 VA Form 21-4138, the Veteran waived his right to have this evidence reviewed in the first instance by the RO.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2009).

The evidence in this case indicates that the Veteran has scars associated with his bilateral knee disabilities.  However, the evidence is insufficient for determining whether separate ratings are warranted for the Veteran's scars.  As such, the issue of entitlement to separate ratings for the scars associated with the Veteran's knee disabilities has been added to the appeal and is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.
FINDINGS OF FACT

1.  The Veteran's service-connected postoperative osteochondritis dissecans of the left knee is manifested by chronic residuals consisting of severely painful motion and weakness.

2.  The Veteran's service-connected postoperative osteochondritis dissecans of the right knee is manifested by chronic residuals consisting of severely painful motion and weakness.

3.  The Veteran's service-connected plantar wart of the left foot is productive of severe impairment.



CONCLUSIONS OF LAW

1.  The criteria for a 60 percent evaluation, but no higher, for postoperative osteochondritis dissecans of the left knee have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5055 (2010).

2.  The criteria for a 60 percent evaluation, but no higher, for postoperative osteochondritis dissecans of the right knee have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5055 (2010).

3.  The criteria for a 30 percent rating for the Veteran's plantar wart of the left foot have been met. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5284 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity in civil occupations.  See 38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  The assignment of a particular diagnostic code is dependent on the facts of a particular case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  In reviewing the claim for a higher rating, the Board must consider which diagnostic code or codes are most appropriate for application in the Veteran's case and provide an explanation for the conclusion.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  
	
At the outset, the Board observes that an unappealed rating decision of February 1964 granted service connection for the claims on appeal.  While the Veteran's entire history is reviewed when making a disability determination, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is a present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Bilateral Knee Disabilities
In this case, the Veteran has been assigned a 30 percent rating under Diagnostic Code 5055 for his bilateral knee disabilities.  Under Diagnostic Code 5055, a 100 percent evaluation is assigned for one year following the implantation of the prosthesis.  A 60 percent evaluation is assigned for a prosthetic replacement of the knee joint with chronic residuals consisting of severe painful motion or weakness in the affected extremity.  For a prosthetic replacement of the knee joint with intermediate degrees of residual weakness, pain, or limitation of motion, the disability is rated by analogy to Diagnostic Codes 5256 (ankylosis of the knee), 5261 (limitation of extension), or 5262 (impairment of the tibia and fibula).  The maximum rating under these codes (Diagnostic Code 5261) is 50 percent.  The minimum rating for a prosthetic replacement of the knee joint is 30 percent.

On review of the evidence of record, a 60 percent rating is warranted under Diagnostic Code 5055 for the Veteran's bilateral knee disabilities.  In this regard, the evidence of record demonstrates chronic residuals of the knee replacements consisting of severe painful motion and weakness.  At the March 2011 hearing, the Veteran testified that on a good day, his bilateral knee pain is a 7 on the pain scale of 1 to 10, and on a bad day the pain is a 10.  He stated that the pain worsens with changes in the weather and activity, and that he regularly consumes Tylenol every four hours of ever day.  He testified that walking even a short distance produces extreme pain and limping and that he often uses a cane for ambulation.  He cannot get into a bathtub, climb a ladder, or participate in many recreational activities and games.  He testified that to get up out of a chair he has to rock back and forth in order to gain momentum to stand, or have someone help him out of the chair.  

The Court of Appeals for Veterans Claims has held that lay statements alone, absent a negative credibility determination, may constitute competent evidence of worsening, at least with respect to observable symptoms.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102 (2010) (noting that 38 U.S.C.A. 5103(a) requires the Secretary, for increased-rating claims, to notify the claimant that to substantiate such a claim the claimant should provide or ask the Secretary to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment) (emphasis added); Washington v. Nicholson, 21 Vet. App. 191, 195 (2007) (stating that "as a layperson, the appellant is competent to provide information regarding the visible, or otherwise observable, symptoms of disability.")  Here, the Board finds no reason to doubt the Veteran's credibility.  Additionally, on VA examination in February 2010 it was noted that the Veteran cannot stand for a prolonged time, climb, squat, or crawl.   On VA examination in March 2007 the examiner noted the presence of aching, pain, soreness, tenderness, stiffness, and weakness bilaterally.  For all of these reasons, the Board finds the Veteran's symptomatology more closely approximates that contemplated by a 60 percent evaluation

The rating code does not permit a rating in excess of 60 percent.  A higher rating is not warranted because such a rating would exceed the maximum 60 percent allowable under the "amputation rule."  See 38 C.F.R. §§ 4.25, 4.68, 4.71a, Diagnostic Codes 5162 to 5164 (amputation at the middle or lower thirds of the thigh; amputation of the leg with defective stump, thigh amputation recommended; and amputation not improvable by prosthesis controlled by natural knee action all warrant a 60 percent evaluation).  Moreover, when the maximum rating for limitation of motion of a joint has already been assigned, a finding of pain on motion cannot result in a higher rating.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Furthermore, while Diagnostic Code 5055 allows a rating of 100 percent this is a temporary evaluation available for one year immediately following a prosthetic replacement of the knee joint.  There is also no diagnostic code pertaining to the knee or leg that allows ratings in excess of 60 percent.  For all of these reasons, the Veteran is in receipt of the maximum rating available for his knee disabilities.

Plantar Wart
In this case, the Veteran has been assigned a 10 percent rating under Diagnostic Code 5284.  Disabilities of the feet are governed by the provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5276 through 5284.  Several disabilities listed in this portion of the rating schedule are expressly denoted as "unilateral," see 38 C.F.R. § 4.71a, Diagnostic Codes 5280, 5281 and 5282, while other disabilities are rated the same regardless of whether the disability present is unilateral or bilateral.  See 38 C.F.R. § 4.71a, Diagnostic Code 5279.  Still, other disabilities are given one rating if the condition is unilateral and a different rating if the condition is bilateral.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5276 and 5278.  The Veteran's service-connected disability under appeal only involves the left foot.  Thus, the matter under appeal is a unilateral disability.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5284 injuries of the foot warrant a 10 percent rating when productive of  moderate disability, a 20 percent rating when productive of moderately severe disability, and 30 percent when productive of severe disability.  In order for a rating in excess of 30 percent to be assigned, for unilateral foot involvement, the Veteran must demonstrate loss of use of the foot.  See note following Diagnostic Code 5284.  

Here, at the March 2011 hearing the Veteran and his wife provided testimony that the Veteran's left ankle swells about once a month due to the plantar wart.  The Veteran testified that the wart is about the size of a half-dollar, and that in the center is a growth about the thickness of three half-dollars.  He testified that this growth must be continually debrided and that this is an extremely painful process.  He testified that the pain is so severe that it causes him nausea.  He and his wife also provided testimony concerning the pain and problems he experiences with his toes and ankles due to the way he must walk so as not to aggravate the wart.  Again, 
lay statements alone, absent a negative credibility determination, may constitute competent evidence of worsening, at least with respect to observable symptoms.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102 (2010); see also Washington v. Nicholson, 21 Vet. App. 191, 195 (2007).  Here, the Board finds no reason to doubt the Veteran's credibility.  

Additionally, the medial evidence supports the presence of a severe level of impairment.  On VA examination in March 2007, the examiner noted that the Veteran has aching, pain, soreness, and tenderness due to the wart, as well as curling in the toes and several claw toes.  In a May 2010 VA treatment record the Veteran complained of burning pain and the possibility of injection therapy was discussed.  In VA treatment notes of January 2009, December 2008, and November 2008 the Veteran was described as suffering from "severe pain" due to the wart.  It was also noted that he has contracted digits and a decreased plantar fat pad.  A September 2008 treatment record noted the Veteran's pain is "recurrent."  In June 2008 the possibility of "extradepth" shoes was explored due to the Veteran's pain.  In a June 2007 VA treatment record, the examiner noted that the wart is the cause of the Veteran's contracted digits and prominent plantar met head.  Based on all of this evidence the Board finds that a rating of 30 percent under DC 5284 is warranted.  

A rating in excess of 30 percent under DC 5284 is not warranted, however, since the Veteran clearly does not have loss of use of his left foot.  The evidence shows he is able to ambulate and stand, at least for short periods of time.  The Board has also considered the application of other diagnostic codes but finds none relevant to the Veteran's symptomatology.  The Board has specifically considered the skin codes, taking into account the October 23, 2008 regulation changes, but finds none that would afford the Veteran a rating in excess of 30 percent.  The Board has also considered the provisions 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995) but finds that the higher rating awarded by this decision already accounts for the pain and functional loss due to the Veteran's disability.  The Board has also considered the newspaper article submitted by the Veteran on Morton's neuroma but does not find it provides information specific to the Veteran's disability which could allow a rating in excess of 30 percent.  See generally Sacks v. West, 11 Vet. App. 314 (1998); Libertine v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459 (1996).  For all of these reasons, the Board finds that a rating of 30 percent, but no higher, is warranted for the Veteran's plantar wart of the left foot.  

Notice and Assistance

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board finds that the content requirements of a duty to assist notice have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  A letter from the RO dated in March 2007 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claims, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The letter also provided the appellant with information concerning the evaluation and effective date that could be assigned should the claims be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  His post service treatment records have been obtained.  He has had a personal hearing before the Board.  He has been afforded VA examinations.  The Board does not have notice of any additional relevant evidence which is available but has not been obtained.  For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claims.  Therefore, no further assistance to the Veteran with the development of evidence is required.  


ORDER

Entitlement to a disability rating of 60 percent, but no higher, for postoperative osteochondritis dissecans of the left knee is granted, subject to statutory and regulatory provisions governing the payment of monetary benefits.

Entitlement to a disability rating of 60 percent, but no higher, for postoperative osteochondritis dissecans of the right knee is granted, subject to statutory and regulatory provisions governing the payment of monetary benefits.

Entitlement to a disability rating of 30 percent, but no higher, for the Veteran's plantar wart of the left foot is granted, subject to statutory and regulatory provisions governing the payment of monetary benefits.


REMAND

The Board notes that the claims file contains evidence pertaining to the scars associated with the Veteran's knee disabilities but does not contain sufficient evidence for rating these scars.  Indeed, on review of the VA examinations of record the Veteran's scars have never been assessed.  At the March 2011 hearing, for example however, the Veteran testified that he suffers from discoloration of the legs, painful scars, and itchy scars associated with his knee disabilities.  The Board finds the Veteran competent to describe these symptoms.  Washington v. Nicholson, 21 Vet. App. 191, 195 (2007) (stating that "as a layperson, the appellant is competent to provide information regarding the visible, or otherwise observable, symptoms of disability.")  As such, a VA examination is necessary to assess the scars associated with the Veteran's knee disabilities.  The Board notes that as the Veteran is already in receipt of the maximum ratings allowable for his bilateral knee disabilities under the amputation rule (described in the decision above), a higher rating is not possible despite any evidence generated from the examination ordered here.  As such, the Veteran will suffer no prejudice from remanding this portion of the claim while the rest has been decided. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA dermatological examination in order to assess all scars and skin conditions associated with the Veteran's service-connected left and right knee disabilities.  The examiner should identify and completely describe all current symptomatology.  

The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  Ask the examiner to discuss all findings in terms of the diagnostic codes.  The pertinent rating criteria must be provided to the examiner and the findings reported must be sufficiently complete to allow for rating under all alternate criteria.  

Specifically, the examiner should provide a determination as to the number of scars, the size of the scars, and whether the scars are deep or superficial, cause limited motion, are unstable, or are painful.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  

The Veteran is hereby notified that it is his responsibility to report for the examination scheduled in connection with this REMAND and to cooperate in the development of his case. The consequences of failure to report for a VA examination without good cause may include denial of his claim. 38 C.F.R. §§ 3.158, 3.655 (2010).

After all of the above actions have been completed, readjudicate the Veteran's claim.  If the claim remains denied, issue to the Veteran a supplemental statement of the case, and afford the appropriate period of time within which to respond thereto.  
	
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


